CORRECTED NOTICE OF ALLOWABILITY
1.	This Corrected Notice of Allowability is in response to Applicant’s Amendments and Remarks filed on 05/21/2021 and an error noted in the Examiner’s Amendment written in the Notice of Allowance dated 08/06/2021. 

2.	As filed by Applicant: Claims 1, 4-6, 15, 18-20, 23-25, 28-30 are pending. Claims 7-8 & 11-14 were previously withdrawn from consideration. Claims 1, 5-7, 15, 20, 25 are currently amended. Claims 2-3, 9-10, 16-17, 21-22, 26-27 have been canceled.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	The objection to claims 1 and 25 for informalities is withdrawn in view of Applicant’s amendments to the claims.


Response to Arguments
5.	Applicant’s arguments, filed 05/21/2021, with respect to the Office’s rejection of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 presented in the Non-Final Rejection dated 12/28/2020 have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 

Election/Restrictions
6.	Claims 1, 4-6, 15, 18-20, 23-25, 28-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8 and 11-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/16/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 4-6, line 1, change “or a Plasma” to “or Plasma”.
Claim 7, line 28, change “the purge gas selected” to “the purge gas is selected”.
Cancel claim 8 [Note that claim 13 recites the same feature as claim 8 and clarifies when/where the method step of “delivered” occurs].
Claims 18 & 23, line 2, delete the semicolon after “tetrakis(dimethylamino)silane”.
Claims 18-19 & 28-30, line 1, change “or a Plasma” to “or Plasma”.


Allowable Subject Matter
8.	Claims 1, 4-7, 11-15, 18-20, 23-25 and 28-30 are allowed.

9.	The following is an examiner’s statement of reasons for allowance: The instant claims are allowable over the closest related references, Senzaki (US 2005/0233156 A1) and Xiao (US 2013/0129940 A1), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 05/21/2021. 
	It is noted that the term “organoamino group” in the claims refers to the (NR1R2) segment of both the organoaminosilane precursor formula and the organoaminohafnium precursor formula (e.g. claim 1). Thus, the claim feature requiring both precursors to have “the same organoamino group” corresponds to (NR1R2) in each precursor being the same. For example, selecting the precursors tetrakis(dimethylamino)methylsilane (TDMS) and tetrakis(dimethylamino)hafnium (TDMAH) from the Markush groups recited in the independent claims would satisfy this claim requirement.
Sensaki fails to disclose or reasonably suggest an atomic layer deposition (ALD) or plasma enhanced atomic layer deposition (PEALD) composition for a doped silicon doped orthorhombic phase ferroelectric film, wherein the composition has a melting point of ≤30°C and the organoaminosilane precursor compound is about 0.10-10.00 weight% of the composition, as defined in independent claims 1, 7, 15, 20 & 25. Xiao also fails to teach or suggest any information regarding ferroelectricity, orthorhombic crystalline phases or the low (0.1-10) weight percent of organoaminosilane precursor compound.
Among other deficiencies in the prior art, measuring the melting points of compositions derived from Sensaki and/or Xiao, which encompass a huge laundry list, is not obvious routine work for a person skilled in the art to do, and there is no motivation to prepare a composition having the claimed low melting point of ≤30°C. 
See Example 7 of the originally filed specification at para. [00144]: “As seen in Figure 3, by varying the concentration of tetrakis(dimethylamino)dimethylsilane (TDMAS) in the resulting formulations, the melting points of the formulations (measured by differential scanning calorimetry) decrease as the concentrations of TDMAS increase, allowing the melting points of the formulation to be tuned to 30°C or lower which are more suitable for delivering the formulation via direct liquid injection.”
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Senzaki and Xiao, alone or in combination, to arrive at the claimed ALD/PEALD composition [claims 1 & 4-6], method to deposit an orthorhombic phase ferroelectric film [claims 7 & 11-14], system to deposit said film [claims 15 & 18-19], silicon doped orthorhombic hafnium oxide film product [claims 20 & 23-24] and [claims 25 & 28-30] as a whole with their respective combination of features.
One of ordinary skill in the art would not find the instantly claimed composition, method and product limitations to be obvious variants of the prior art teachings and other known atomic layer deposition and plasma enhanced atomic layer deposition compositions comprising both an organoaminosilane precursor(s) and an organoamino-hafnium precursor(s).
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/
Primary Examiner
Art Unit 1761                                                                                                                                                                                             August 18, 2021